DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	The status of the claims as filed in the reply dated 6/24/2022 are as follows:
	Claims 1, 10, and 15 are amended,
	Claim 12 is canceled,
	Claims 1-11 and 13-20 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElgin (U.S. Patent No. 2,816,738, previously cited) in view of Lee (U.S. Patent No. 9,651,314).

Regarding claim 1, McElgin discloses an evaporator assembly (fig 3), comprising: 
an inlet header (10); 
an outlet header (14); 
an evaporator body (between the headers) extending from the inlet header to the outlet header, the evaporator body defining a channel (20) fluidly connected to the outlet header; 
a feed tube comprising: 
an adapter (24) fluidly connected to the inlet header; and 
a perforated tube (40) fluidly connected to the inlet header through the adapter, the perforated tube comprising a first end (see annotated fig 3 below) attached to the adapter, a second end (see annotated fig 3 below) opposite the first end, and a plurality of orifices (30) fluidly connecting the perforated tube to the channel, wherein the perforated tube extends within the channel (fig 3).

    PNG
    media_image1.png
    343
    775
    media_image1.png
    Greyscale

However, McElgin does not explicitly disclose wherein the channel comprises grooves respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base; wherein the feed tubes extends within the channel with unfilled space between the feed tube and the base of the grooves of the channel. Lee, however, discloses providing a heat transfer tube of evaporator which comprises grooves (23b, fig 4) respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base (see annotated fig 4 below). Lee teaches that these grooves increase heat exchange efficiency of the tube (col 1, line 40 – col 2, line 30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for McElgin to provide the grooves of Lee in order to improve the heat transfer efficiency of the evaporator. This would result in wherein the feed tubes extends within the channel with unfilled space between the feed tube and the base of the grooves of the channel. 

    PNG
    media_image2.png
    586
    669
    media_image2.png
    Greyscale


Regarding claim 2, the combination of McElgin and Lee discloses all previous claim limitations. McElgin further discloses wherein the second end of the perforated tube is located in the outlet header (see annotated fig 2 above).


Regarding claim 10, the combination of McElgin and Lee discloses all previous claim limitations. McElgin, as modified, further discloses wherein the grooves are defined such that, for a fluid flow moving through the channel in a microgravity environment (as the grooves are only 0.1 mm deep and thus would providing a wicking affect, see col 4, lines 40-60, Lee):
a portion of the fluid flow in a liquid phase within a groove of the channel will move in the groove from the base to the apex (as there would be some turbulence created by the feed tube in the tube that would create this affect), and
a portion of the fluid flow in a vapor phase within a groove of the channel will move in the groove from the apex to the base (as there would be some turbulence created by the feed tube in the tube that would create this affect).

Regarding claim 11, the combination of McElgin and Lee discloses all previous claim limitations. McElgin, as modified, further discloses wherein the groove circumferentially arrayed to extend outwardly from an open central region wherein the perforated tube is located (as the groove is spiraled, see col 4, lines 40-60, Lee).



5.	Claim(s) 1, 3-9, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labus (U.S. Patent No. 2,611,584, previously cited) in view of Lee (U.S. Patent No. 9,651,314).

Regarding claim 1, Labus discloses an evaporator assembly (figs 2 and 3, as nothing inhibits the use of the heat exchanger as an evaporator), comprising: 
an inlet header (14); 
an outlet header (20); 
an evaporator body (fig 2) extending from the inlet header to the outlet header, the evaporator body defining a channel (10) fluidly connected to the outlet header; a feed tube comprising: 
an adapter (see annotated fig 2 below) fluidly connected to the inlet header; and 
a perforated tube (8) fluidly connected to the inlet header through the adapter, the perforated tube comprising a first end (see annotated fig 2 below) attached to the adapter, a second end (see annotated fig 2 below) opposite the first end, and a plurality of orifices (9) fluidly connecting the perforated tube to the channel, wherein the perforated tube extends within the channel (fig 2).

    PNG
    media_image3.png
    446
    937
    media_image3.png
    Greyscale

However, Labus does not explicitly disclose wherein the channel comprises grooves respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base; wherein the feed tubes extends within the channel with unfilled space between the feed tube and the base of the grooves of the channel. Lee, however, discloses providing a heat transfer tube of evaporator which comprises grooves (23b, fig 4) respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base (see annotated fig 4 below). Lee teaches that these grooves increase heat exchange efficiency of the tube (col 1, line 40 – col 2, line 30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Labus to provide the grooves of Lee in order to improve the heat transfer efficiency of the evaporator. This would result in wherein the feed tubes extends within the channel with unfilled space between the feed tube and the base of the grooves of the channel. 

    PNG
    media_image2.png
    586
    669
    media_image2.png
    Greyscale



	Regarding claim 3, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the second end of the perforated tube is sealed off (at 25).

	Regarding claim 4, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend circumferentially around the perforated tube (see fig 3).

Regarding claim 5, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend longitudinally along a selected length of the perforated tube (see fig 2).

Regarding claim 6, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the selected length is less than or equal to a length of the evaporator body (see fig 2).

Regarding claim 7, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices start proximate the adapter (see annotated fig 2 below) and terminate before the outlet header (20).

    PNG
    media_image3.png
    446
    937
    media_image3.png
    Greyscale


Regarding claim 8, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend helically around the perforated tube (as evident in figs 1 and 2). 

Regarding claim 9, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices (9) are arranged circumferentially around the perforated tube at a plurality of locations longitudinally along a selected length of the perforated tube (see figs 2 and 3).

Regarding claim 13, the combination of Labus and Lee discloses all previous claim limitations. However, Labus does not explicitly disclose a fluid pump fluidly connected to the inlet header, the fluid pump being configured to deliver a working fluid at a selected pressure to maintain the working fluid through an entirety of the perforated tube. However, the use of fluid pumps in heat exchange systems is old and well known in the art for maintaining a pressure and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid pump in order to efficiently transport the fluid through the system.

Regarding claim 14, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the adapter (see annotated fig 2 below) is configured to block working fluid from migrating from the channel into the inlet header (14).

    PNG
    media_image3.png
    446
    937
    media_image3.png
    Greyscale

Regarding claim 15, Labus discloses a feed tube for an evaporator assembly (figs 2 and 3), the feed tube comprising: 
an adapter (see annotated fig 2 below); and 
a perforated tube (8) connected to the adapter, the perforated tube comprising a first end (see annotated fig 2 below) attached to the adapter, a second end (see annotated fig 2 below) opposite the first end, and a plurality of orifices (9).


    PNG
    media_image3.png
    446
    937
    media_image3.png
    Greyscale

However, Labus does not explicitly disclose wherein the plurality of orifices are configured to direct liquid flowing through the perforated tube to grooves formed in a channel of the evaporator assembly that surrounds the perforated tube. Lee, however, discloses a heat transfer tube which comprises grooves (23B, fig 4). Lee teaches that these grooves increase heat exchange efficiency of the tube (col 1, line 40 – col 2, line 30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Labus to provide the grooves of Lee in order to improve the heat transfer efficiency of the evaporator. This would result the plurality of orifices are configured to direct liquid flowing through the perforated tube to grooves formed in a channel of the evaporator assembly that surrounds the perforated tube. 

Regarding claim 16, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the second end of the perforated tube is sealed off (at 25). 

Regarding claim 17, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend circumferentially around the perforated tube (see fig 3).

Regarding claim 18, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend longitudinally along a selected length of the perforated tube (see fig 2). 

Regarding claim 19, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices extend helically around the perforated tube (as evident in figs 2 and 3).

Regarding claim 20, the combination of Labus and Lee discloses all previous claim limitations. Labus further discloses wherein the plurality of orifices are arranged circumferentially around the perforated tube at a plurality of locations longitudinally along a selected length of the perforated tube (see fig 2).


Response to Arguments
6.	Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-8) that the prior art does not teach the newly added limitations to the independent claims. Specifically, the limitations of “the channel comprising grooves respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base; a feed tube extending within the channel with unfilled space between the feed tube and the base of the grooves of the channel” (claim 1) and “wherein the plurality of orifices are configured to direct liquid flowing through the perforated tube to grooves formed in a channel of the evaporator assembly that surrounds the perforated tube” (claim 15). However, newly cited Lee is now being relied upon to teach these limitations. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763